                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         HENRY DESEAN ADAMS,
                                   4                                                         Case No. 18-cv-04582-YGR (PR)
                                                           Plaintiff,
                                   5                                                         ORDER OF DISMISSAL
                                                   v.
                                   6
                                         KABU ADODOJAJI, et al.,
                                   7
                                                           Defendants.
                                   8

                                   9     I.    INTRODUCTION
                                  10           Plaintiff, who is currently in custody at the Martinez Detention Facility, filed a pro se civil

                                  11   rights complaint pursuant to 42 U.S.C. § 1983. Plaintiff will be granted leave to proceed in forma

                                  12   pauperis (“IFP”) in a separate written order.
Northern District of California
 United States District Court




                                  13           For the reasons stated below, the Court DISMISSES the complaint for failure to state a

                                  14   claim for relief.

                                  15    II.    DISCUSSION
                                  16          A.        Standard of Review
                                  17           A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  20   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  21   monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se

                                  22   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  23   Cir. 1988).

                                  24           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements,

                                  25   namely that: (1) a right secured by the Constitution or laws of the United States was violated, and

                                  26   (2) the alleged violation was committed by a person acting under the color of state law. West v.

                                  27   Atkins, 487 U.S. 42, 48 (1988).

                                  28
                                              B.       Plaintiff’s Claim
                                   1
                                               Plaintiff names as Defendants Contra Costa County District Attorney Mark Peterson and
                                   2
                                       Contra Costa County Deputy District Attorney Kabu Adodojaji, who Plaintiff claims are
                                   3
                                       responsible for his allegedly unconstitutional imprisonment. See Dkt. 1 at 3.1 Plaintiff claims that
                                   4
                                       on June 18, 2015, he was “arrested for a warrant dat[]ing back to February 2009 even though [he]
                                   5
                                       was released from federal prison in January 2013.” Id. Plaintiff adds that in April of 2014, the
                                   6
                                       “warrant was never brought forward.” Id. He further claims that the warrant was “recalled” on
                                   7
                                       June 22, 2015 “four days after [his] arrest . . . [and] [y]et [he is] still being held on these false
                                   8
                                       charges, case no. 5-151469-4.” Id. Plaintiff seeks monetary damages “to pay [for] future medical
                                   9
                                       expenses related to illness [he] contracted since [he has] been in the custody of MDF.” Id.
                                  10
                                               However, Defendants are immune from suit. A state prosecuting attorney enjoys absolute
                                  11
                                       immunity from liability under 42 U.S.C. § 1983 for his conduct in “pursuing a criminal
                                  12
Northern District of California




                                       prosecution” insofar as he acts within his role as an “advocate for the State” and his actions are
 United States District Court




                                  13
                                       “intimately associated with the judicial phase of the criminal process. Imbler v. Pachtman, 424
                                  14
                                       U.S. 409, 430-31 (1976). In the instant action, the aforementioned prosecutors’ act—presumably
                                  15
                                       of issuing the arrest warrant—is clearly conduct taken as an advocate for the State, and is
                                  16
                                       intimately associated with the judicial phase of the criminal process. See Gobel v. Maricopa
                                  17
                                       County, 867 F.2d 1201, 1204 (9th Cir. 1989) (“Absolute prosecutorial immunity attaches to the
                                  18
                                       actions of a prosecutor if those actions were performed as part of the prosecutor’s preparation of
                                  19
                                       his case. . . .”); Kalina v. Fletcher, 522 U.S. 118, 129 (1997) (finding that preparing and filing a
                                  20
                                       criminal information and a motion for an arrest warrant are protected by absolute immunity).
                                  21
                                       Thus, Defendants are absolutely immune from this suit.
                                  22
                                               Accordingly, the entire complaint is DISMISSED as Plaintiff’s allegations against
                                  23
                                       Defendants, who are immune from suit, fail to state a claim cognizable under 42 U.S.C. § 1983.
                                  24
                                       Such dismissal will be without leave to amend, as any amendment under the circumstances alleged
                                  25
                                       herein would be futile. See Janicki Logging Co. v. Mateer, 42 F.3d 561, 566 (9th Cir. 1994)
                                  26
                                  27

                                  28
                                               1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                                                                          2
                                   1   (holding leave to amend need not be granted where amendment constitutes exercise in futility).

                                   2          To the extent that Plaintiff is trying to recover damages for an allegedly unconstitutional

                                   3   conviction or imprisonment, or for other harm caused by actions whose unlawfulness would

                                   4   render a conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff must prove that the conviction

                                   5   or sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

                                   6   state tribunal authorized to make such determination, or called into question by a federal court’s

                                   7   issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). Again,

                                   8   here, Plaintiff is claiming damages for an allegedly unconstitutional imprisonment. However, a

                                   9   claim for damages bearing that relationship to an imprisonment which may have resulted from a

                                  10   conviction or sentence that has not been so invalidated is not cognizable under section 1983. Id. at

                                  11   487. Heck makes it clear that a section 1983 “cause of action for damages attributable to an

                                  12   unconstitutional conviction or sentence does not accrue until the conviction or sentence has been
Northern District of California
 United States District Court




                                  13   invalidated.” Heck, 512 U.S. at 489-90 (footnote omitted). Any such claim is not cognizable and

                                  14   therefore should also be DISMISSED. See Edwards v. Balisok, 520 U.S. 641, 649 (1997);

                                  15   McQuillion v. Schwarzenegger, 369 F.3d 1091, 1098 (9th Cir. 2004) (claims for damages were not

                                  16   cognizable at the time of the district court’s ruling which occurred prior to the Ninth Circuit’s

                                  17   grant of habeas relief); Butterfield v. Bail, 120 F.3d 1023, 1025 (9th Cir. 1997) (claim barred by

                                  18   Heck may be dismissed under Rule 12(b)(6)); Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th

                                  19   Cir. 1995) (claim barred by Heck may be dismissed sua sponte without prejudice under 28 U.S.C.

                                  20   §1915).

                                  21          Finally, if Plaintiff wishes to challenge his allegedly unconstitutional imprisonment or any

                                  22   such resulting conviction and/or sentence, a petition for writ of habeas corpus is the exclusive

                                  23   method by which he may challenge a state court conviction in this court. Preiser v. Rodriguez,

                                  24   411 U.S. 475, 500 (1973). Before he may file a federal petition, however, Plaintiff must exhaust

                                  25   state judicial remedies, either on direct appeal or through collateral proceedings, by presenting the

                                  26   highest state court available with a fair opportunity to rule on the merits of each and every issue he

                                  27   seeks to raise in federal court. See 28 U.S.C. § 2254(b)(1)(A),(c); Duckworth v. Serrano, 454 U.S.

                                  28   1, 3 (1981).
                                                                                         3
                                       III.   CONCLUSION
                                   1
                                              For the reasons outlined above, the complaint is DISMISSED for failure to state a claim.
                                   2
                                       Further, this Court CERTIFIES that any IFP appeal from this Order would not be taken “in good
                                   3
                                       faith” pursuant to 28 U.S.C. § 1915(a)(3). See Coppedge v. United States, 369 U.S. 438, 445
                                   4
                                       (1962); Gardner v. Pogue, 558 F.2d 548, 550 (9th Cir. 1977) (indigent appellant is permitted to
                                   5
                                       proceed IFP on appeal only if appeal would not be frivolous).
                                   6
                                              The Clerk of the Court shall terminate all pending motions as moot and close the file.
                                   7
                                              IT IS SO ORDERED.
                                   8
                                       Dated: November 26, 2018
                                   9
                                                                                      ______________________________________
                                  10                                                  YVONNE GONZALEZ ROGERS
                                                                                      United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
